Citation Nr: 0942314	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date, to include the period of 
May 1, 1985 to January 30, 1989, for permanent and total 
disability rating for pension purposes.  

(The issue of whether a January 1996 Board of Veterans 
Appeals (BVA or Board) decision, which granted an effective 
date of January 31, 1989, and no earlier, for permanent and 
total disability rating for pension purposes, should be 
revised or reversed due to clear and unmistakable error 
(CUE), is the subject of a separate decision under a 
different docket number.)


REPRESENTATION

Appellant represented by:  Daniel G. Krasnegor, Esquire




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to 
September 1974.  

In a July 2007 decision, the Board denied the Veteran's claim 
for entitlement to a permanent and total disability rating 
for pension purposes, for the period from May 1, 1985 until 
January 30, 1989.

The Veteran appealed the Board's July 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a September 2008 order granted the parties' joint 
motion for remand (JMR), vacating the Board's July 2007 
decision and remanding the case for compliance with the terms 
of the joint motion.  The JMR, in pertinent part, instructed 
for the translation of documents written in Spanish before a 
final adjudication could be completed.  

This matter came previously came before the Board on appeal 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, 
Puerto Rico, which denied entitlement to a permanent and 
total disability rating for pension purposes, for the period 
from May 1, 1985 until January 30, 1989.


FINDINGS OF FACT

1.  A January 1985 rating decision originally denied 
continued entitlement to nonservice connected pension, 
effective May 1, 1985.


2.  A June 1986 Board decision denied entitlement to a 
permanent and total disability rating for pension purposes.

3.  A January 1989 Board decision also denied entitlement to 
a permanent and total disability rating for pension purposes.

4.  A December 1989 rating decision granted a permanent and 
total disability rating for pension purposes, effective May 
1, 1989.

5.  In October 1996, the Board denied the Veteran's motion 
for reconsideration of the June 1986 and January 1989 Board 
decisions.

6.  A November 1996 Board decision granted an effective date 
of January 31, 1989, for the award of nonservice-connected 
pension benefits.

7.  In October 1997, the Board again denied the Veteran's 
motion for reconsideration of the June 1986 and January 1989 
Board decisions.

8.  The Veteran has not submitted a motion for 
reconsideration of or otherwise appealed the November 1996 
Board decision that established an effective date of 
January 31, 1989, for the award of nonservice-connected 
pension benefits.


CONCLUSIONS OF LAW

1.  The Board's June 1986 decision denying entitlement to a 
permanent and total disability rating for pension purposes is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  The Board's January 1989 decision denying entitlement to 
a permanent and total disability rating for pension purposes 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).


3.  The Board's November 1996 decision granting an effective 
date of January 31, 1989, for the award of nonservice-
connected pension benefits is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).

4.  The criteria for an earlier effective date, for the 
period from May 1, 1985 to January 30, 1989, for permanent 
and total disability rating for pension purposes, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Through an August 2003 letter, the RO notified the Veteran of 
the evidence needed to establish entitlement to nonservice-
connected disability pension benefits.  This document served 
to provide notice of the information and evidence needed to 
substantiate the claim.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  He was also informed that VA would seek to 
provide federal records and that it was his responsibility to 
support his claim with appropriate evidence, though VA would 
help him obtain records from any non-federal sources.

The Board finds no prejudice to the Veteran in proceeding 
with a denial of an earlier effective date, as concluded 
below.  The Veteran had previously received all required 
notice regarding entitlement to nonservice-connected 
disability pension benefits.  The claim denied obviously does 
not entail the setting of a new disability rating or an 
effective date.  Accordingly, the Veteran is not harmed by 
any defect with regard to these elements of the notice.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the Veteran.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  Further, the 
dispositive factual matters in this case pertain to documents 
that have been on file for many years.  There is no 
indication that there exists additional evidence that has not 
been associated with the claims file.  As the current issue 
is a legal matter, there is no need to obtain a VA 
compensation examination or medical opinion.  38 U.S.C.A. § 
5103A (d); 38 C.F.R. § 3.159(c) (4).  Thus, VA's duties to 
notify and assist have been satisfied and the Board turns to 
an evaluation of the Veteran's claims on the merits.   

Merits of the Claim

The Veteran asserts that he should be awarded a permanent and 
total disability rating for pension purposes, for the period 
from May 1, 1985 until January 30, 1989, which would 
effectively be an earlier effective date from the already 
granted effective date of January 31, 1989.  

In considering the Veteran's claim, the Board has reviewed 
all of the documents that were translated from Spanish to 
English, as was ordered in the JMR.  The Board's review of 
these documents did not uncover any evidence relevant to the 
Veteran's claim.  The Board points out that in its May 2009 
brief, the Veteran's representative did not identify any 
documents relevant to the Veteran's claim or that would 
afford him the benefit sought.  

A June 1976 Board decision denied service connection for 
anxiety neurosis on the basis that there was no showing of a 
nervous condition during service, and that the Veteran's 
nervous condition appeared to be due to personal problems 
that he encountered when he returned home from service.

In a March 1977 rating decision, the RO awarded nonservice-
connected pension benefits, based on the following 
disabilities:  anxiety neurosis with schizoid trends, rating 
50 percent disabling; bronchial asthma with chronic 
obstructive lung disease, rating 30 percent disabling; and 
hypertrophic rhinitis, rated 10 percent disabling - for a 
combined disability rating of 70 percent.

Based, in part, on the findings of an October 1984 VA 
examination, a January 1985 rating decision concluded that 
the Veteran's disabilities were not of such severity as to 
preclude some sort of gainful employment, when taking into 
consideration the Veteran's educational background; and 
reduced the disability rating for anxiety neurosis with 
depressive components to 30 percent.  Effective May 1, 1985, 
the RO terminated the Veteran's award of nonservice-connected 
pension benefits.

In a June 1986 decision, the Board found that the medical 
evidence of record reflected no more than a moderate amount 
of back, psychiatric, and respiratory difficulty; and that 
the disabilities were not sufficient to prevent the Veteran 
from obtaining or maintaining some form of substantially 
gainful employment for the rest of his lifetime.  Hence, the 
Board denied entitlement to a permanent and total disability 
rating for pension purposes.

In a January 1989 decision, the Board noted that the Veteran 
was 39 years old, had a 12th grade education and work 
experience as an auto body repairman.  The Board found that 
his physical disabilities did not prevent light physical 
activity, and that a psychiatric disorder did not severely 
hamper his social and industrial relationships.  The Board 
concluded that the Veteran was not totally disabled, and that 
his disabilities did not preclude substantially gainful 
employment in view of his age, education, and work 
experience.  A permanent and total disability rating for 
pension purposes was again denied.

A December 1989 rating decision awarded nonservice-connected 
pension benefits, effective May 2, 1989, based on the 
following disabilities:  schizophrenic disorder, rated 50 
percent disabling; bronchial asthma, rated 30 percent 
disabling; maxillary sinusitis, rated 10 percent disabling; 
dorsolumba paravertebral fibromyositis with L4-L5 
radiculopathy, rated 10 percent disability; and 
noncompensable knee and eye disabilities - for a combined 
disability rating of 70 percent.

In October 1996, the Veteran's motion for reconsideration of 
the Board decisions in June 1986 and in January 1989 was 
denied on the basis that the Veteran did not demonstrate that 
either of the Board decisions contained obvious error.  Each 
of the Board decisions was noted to contain findings of fact 
that had a plausible basis in the record; was consistent with 
the available evidence and applicable statutory and 
regulatory provisions; and contained clearly stated reasons 
and bases for the decision.

In November 1996, the Board granted an effective date of 
January 31, 1989, and no earlier, for the award of 
nonservice-connected pension benefits, based on evidence of 
VA outpatient treatment on January 31, 1989.

In October 1997, the Veteran's motion for reconsideration of 
the Board decisions in June 1986 and in January 1989 was 
again denied on the basis that each of the decisions 
reflected reasonable judgment regarding the credibility, 
probative value, and weight of the evidence.  The Board noted 
that the RO had complied with the then rather minimal 
procedural requirements of 38 C.F.R. § 3.105(f) for pension 
reduction; that there was a basis for finding that there had 
been material improvement in the Veteran's condition, and 
that the improvement occurred under the ordinary conditions 
of life.

A June 2002 rating decision denied an effective date prior to 
January 31, 1989, for permanent and total disability rating 
for pension purposes.  A July 2007 Board decision similarly 
denied entitlement to permanent and total disability rating 
for pension purposes, for the period from May 1, 1985 until 
January 30, 1989.  A September 2008 Court order granted a 
Joint Motion for Remand in this case.  

Under provisions of 38 U.S.C.A. § 1521, a disability pension 
is payable to a veteran who served for 90 days or more during 
a period of war and who is permanently or totally disabled 
due to nonservice-connected disabilities not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521(a).  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension 
cases must be adjudicated applying both "objective" and 
"subjective" standards.  Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).  

The actual payment of benefits begins on the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  

The assignment of effective dates for a permanent and total 
disability rating for pension purposes is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2009). The 
statute provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

The pertinent provisions of 38 C.F.R. § 3.400 (2009) clarify 
that:

(b)(1) Disability pension (§ 3.3). An award of disability 
pension may not be effective prior to the date entitlement 
arose.  (i) Claims received prior to October 1, 1984. Date of 
receipt of claim or date on which the veteran became 
permanently and totally disabled, if claim is filed within 
one year from such date, whichever is to the advantage of the 
veteran.  (ii) Claims received on or after October 1, 1984. 
(A) Except as provided in paragraph (b)(1)(ii)(B) of this 
section, date of receipt of claim.  (B) If, within one year 
from the date on which the veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him or 
her from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran. While rating board judgment must be 
applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim. For the purposes of this subparagraph, the presumptive 
provisions of § 3.342(a) do not apply.

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 
Vet. App. 377 (1999).  While VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  Brannon v. West, 12 Vet. 
App. 32 (1998).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2009).

At this point, the Board reiterates that the June 1986 Board 
Decision finally disallowed the Veteran's pension claim.  As 
previously discussed, the Veteran has repeatedly raised 
claims for permanent and total disability rating for pension 
purposes, since the January 1985 rating decision denied 
continued entitlement of that benefit.  The denial of that 
benefit for the period May 1, 1985 to January 30, 1989, has 
also been continuously denied in numerous Board decisions 
subsequent to the original January 1985 rating decision.  The 
November 1996 final Board decision applied the above 
regulations in assigning an earlier effective date - January 
31, 1989 - for the Veteran's nonservice-connected pension.  
This decision was not appealed, and it became final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

A final Board decision cannot be altered or overturned unless 
1) revised on the grounds of clear and unmistakable error; 2) 
upon reconsideration under 38 U.S.C.A. § 7103; or 3) reopened 
on the basis of new and material evidence under 38 U.S.C.A. 
§ 5108 (2009)

As was noted in the Introduction section of this decision, 
the Veteran's CUE motion is the subject of a separate Board 
decision.  In regard to reconsideration, the Veteran has not 
filed such a motion with respect to the November 1996 Board 
decision. 

To the extent that there may be any new and material evidence 
for the reopening of the Veteran's claim, the Board notes 
that when determining the effective date of a reopened claim, 
the applicable date is date of the receipt of the reopened 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).  Thus, the Board notes that even if the 
Veteran were to present new and material evidence that showed 
entitlement to a permanent and total disability rating for 
pension purposes, it could not result in the assignment of an 
earlier effective date.  The earliest effective date that may 
be assigned for a reopened claim is the date of the receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q-r).  The Veteran submitted the 
claim on appeal in November 2001.  Under that regulation, the 
new date could be set no earlier than the date of the receipt 
of his claim in November 2001, which would offer the Veteran 
no benefit.

The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) (citing Sabonis v. 
Brown, 6 Vet. App. 426 (1994)). Since the law is dispositive, 
and the issue on appeal has already been decided in prior 
final Board decisions, the claim for an earlier effective 
date, from May 1, 1985 until January 30, 1989, for permanent 
and total disability rating for pension purposes, must be 
denied.  



[Continued on the next page]  

ORDER

Entitlement to an effective date, to include the period from 
May 1, 1985, to January 30, 1989, for a permanent and total 
disability rating for pension purposes, is denied.


                       
____________________________________________
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


